This is a separate appeal by the plaintiff from the same judgment considered in McDonald v. Bernard, ante, p. 717 [262 P. 430], and particularly from that portion of the judgment which denied plaintiff interest on the sum recovered from the date of performance to the rendition of the judgment. The appeal is taken on a separate typewritten transcript.
[1] The contract called the plaintiff's assignors to procure the acceptance of defendant's proposal to exchange real properties. Written acceptance of this proposal was procured by them on November 19, 1920. Defendant's obligation to pay for the services became fixed as of that date and, as the amount was determined by the contract, interest should have been allowed from that time. (Gray v. Bekins, 186 Cal. 389, 399 [199 P. 767]; Civ. Code, sec. 3287)
The judgment is modified by adding after the word "action" in the last line thereof the following: and interest *Page 721 
on said sum of $3,000 from November 19, 1920, at the rate of 7% per annum." Appellant to have his costs on this appeal.
Koford, P.J., and Sturtevant, J., concurred.